Same Case. — Ok a Re-heariNg.
Bullard, J.
A re-hearing was granted in this case on a suggestion, that we had overlooked a bill of exceptions taken to the admission of certain evidence to prove the value of the lot in question. We have reconsidered attentively the questions which the case presents, and are still of opinion, that the pleadings are sufficient to authorize the plaintiff, whose property has been taken for public uses without legal forms, to recover its value; and *456the only doubt we entertain is, as to the sufficiency of the evidence to prove that value as to the Municipality. We have said, and still think, that the appraisement by the commissioners, which was set aside, and the proceedings to open the street discontinued, is not sufficient evidence of its value, and that the parties can acquire no rights under those inchoate proceedings; nor is the price recited in the conveyances, strictly speaking, legal evidence against the defendants. The value of the lot, at the time it was taken for public uses, ought to be shown distinctly, by legal evidence given in the case. It is for this purpose alone, that we think justice requires the case to be remanded.
The judgment is, therefore, reversed and the case remanded for a new trial; the costs of the appeal to be borne by the ap-pellee.